Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    This office action is a response to an application filed on 03/25/2021 where claims 1-20 are pending. 

Information Disclosure Statement
3.    The information disclosure statement (IDS) submitted on 03/01/2022 has been considered by the examiner. The submission is in compliance with the provisions of 37CFR 1.97.
Drawings
4.    The drawings were received on 03/25/2021. These drawing are acceptable.
Allowable Subject Matter
5.	Claims 3 -5, 7, 9, 10, 12, 13, 14, 19 and 20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3 and 19, m prior art 3GPP1 teaches in [page] 5, lines 21-31, The non-zero coefficient bitmaps are also crucial, since they both contain the information regarding how the total number of non-zero LC coefficients (which is indicated in UCI Part 1) are distributed between the multiple layers and which the included coefficients are. For instance, consider a toy example of where a total of                         
                            
                                
                                    K
                                
                                
                                    N
                                    Z
                                
                                
                                    T
                                    O
                                    T
                                
                            
                            =
                            6
                        
                     non-zero coefficients summed across layers is indicated in UCI Part 1, L=M=2 and thus 2LM=8 and the RI=2. The bitmaps for layers 0 and 1 may then for instance be NZCB0=’10101100’ and NZCB1=’00110000’ respectively. Each bit                         
                            n
                        
                     of the bitmap corresponds to a SD-basis index                         
                            i
                             
                        
                     and an FD-basis index                         
                            m
                        
                     for instance according to                         
                            n
                            =
                            2
                            L
                            ⋅
                            m
                            +
                            i
                        
                     where a ‘1’ in the bitmap indicates that the LC coefficient corresponding to that SD/FD-basis combination is non-zero and thus present and reported in UCI. 
However, prior arts 3GPP1 does not teach  
wherein the predefined permutation maps the frequency domain basis indices from 0, M-1, 1, M-2, 2, ..., [(M-1)/2 to 0, 1, 2, ..., M- 1, respectively, where M represents a total number of frequency domain basis indices, and an output of the ceiling operator [q] is a smallest integer value greater than or equal 5to a real value q.
Therefore, the claims 3 and 19  with their respective dependent claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Regarding claim 7, prior art 3GPP1 teaches in [page 7] lines 10 18, 
the ordering can be according to FD-beam-index first, then SD-beam index, then layer-index:
                
                    
                        
                            c
                        
                        
                            A
                        
                    
                    ,
                    
                        
                            c
                        
                        
                            B
                        
                    
                    ,
                    
                        
                            c
                        
                        
                            C
                        
                    
                    ,
                    
                        
                            c
                        
                        
                            D
                        
                    
                    ,
                    
                        
                            c
                        
                        
                            E
                        
                    
                    ,
                    
                        
                            c
                        
                        
                            F
                        
                    
                    =
                    
                        
                            c
                        
                        
                            0,0
                        
                        
                            (
                            0
                            )
                        
                    
                    ,
                    
                        
                            c
                        
                        
                            2,0
                        
                        
                            (
                            0
                            )
                        
                    
                    ,
                    
                        
                            c
                        
                        
                            2,0
                        
                        
                            (
                            1
                            )
                        
                    
                    ,
                    
                        
                            c
                        
                        
                            3,0
                        
                        
                            (
                            1
                            )
                        
                    
                    ,
                    
                        
                            c
                        
                        
                            0,1
                        
                        
                            (
                            0
                            )
                        
                    
                    ,
                    
                        
                            c
                        
                        
                            1,1
                        
                        
                            (
                            0
                            )
                        
                    
                
            
In this case, {                        
                            
                                
                                    c
                                
                                
                                    0,0
                                
                                
                                    (
                                    0
                                    )
                                
                            
                            ,
                            
                                
                                    c
                                
                                
                                    2,0
                                
                                
                                    (
                                    0
                                    )
                                
                            
                            ,
                            
                                
                                    c
                                
                                
                                    2,0
                                
                                
                                    (
                                    1
                                    )
                                
                            
                        
                    } can be included in the report when CSI is to be omitted while {                        
                            
                                
                                    c
                                
                                
                                    3,0
                                
                                
                                    (
                                    1
                                    )
                                
                            
                            ,
                            
                                
                                    c
                                
                                
                                    0,1
                                
                                
                                    (
                                    0
                                    )
                                
                            
                            ,
                            
                                
                                    c
                                
                                
                                    1,1
                                
                                
                                    (
                                    0
                                    )
                                
                            
                            }
                        
                     are dropped. This means that excess FD-components are “sacrificed” first in case of CSI omission. 

However prior art does not teach 
wherein a predefined permutation function of the spatial domain basis indices swaps the spatial domain basis indices i* and mod2L(i*+L) with first and last spatial domain basis indices, respectively, where i* is an index of the spatial domain basis containing a strongest coefficient, L represents a total number of spatial domain basis indices, and modq(r) represents a modulo operation of an 10integer r with respect to a positive integer q.  
Therefore, the claim 7  would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 9, prior art Rahman et al.  [US 20200244329 A1]  teaches in para [0162] for any symbol k on which the DMRS is located, in response to determining that the DMRS is discrete on a frequency domain on the symbol k, according to a priority  order of the CSI parameter, the CSI parameter is mapped according to an order of k, k−1, k+1, . . . , k−N1, k+N1, and in response to determining that a symbol with a symbol index of k−N1 is used for transmitting a downlink control channel or a guard period (GP), then symbols whose symbol indexes are less than k−N1 are not used for transmitting the CSI parameter;
However prior art does not teach 
wherein channel state information feedback report related parameters from which the particular priority ordering is selected 20can include one or more of M, L, or P, where M represents the total number of frequency domain basis indices , L represents the total number of spatial domain basis indices, and P represents the fraction of the reported coefficients with respect to the total number of available coefficients.  
Therefore, the claim 9  with tits respective dependent claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12,  prior art Rahman et al.  [US 20190334587 A1] discloses in para [0299] the UE selects/reports the indices of non-zero coefficients using two components: the first component indicates a subset S1 of spatial domain  SD beam indices (i) whose coefficients can be non-zero, where the number of  SD indices in the subset S1 is L′≤L. The coefficients whose SD indices (i) are not indicated via the subset are zero; and the second component is a bitmap to indicate the indices of non-zero coefficients within the indicated subset of SD beam indices (i). The details about the bitmap is according to at least one of Alt 6-0 (polarization-independent) and Alt 6-1 (polarization-common) where the number of SD beam indices (L) is replaced with L′. Hence, the length of the bitmap is 2L′K (Alt 6-0) or L′K (Alt 6-1).
However combination of prior arts does not disclose
wherein the coefficients associated with any one of the spatial domain basis indices i=0,1,.., L-1 corresponds to the first 15polarization of the set of two polarizations, and wherein the coefficients associated with any one of the spatial domain basis indices i=L,L+1,..,2L-1 corresponds to the second polarization of the set of two polarizations. 

Therefore, the claim 12  with tits respective dependent claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 15, 16, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US Pub: 20190059013 A1) hereinafter Rahman013 and further in view of 3GPP TSG RAN WG1 Meeting RAN1#97R1-1907076, Reno, US, May 13th-17th, 2019 hereinafter 3GPP1
As to claim 1. Rahman013 teaches a method in a user equipment for generating a channel state information feedback report, the method comprising: 5receiving a set of reference signals transmitted from a network entity; ([0091] [0112][0116]  eNB B transmits one or more of multiple types of reference signals to UE; UE sends reports across multiple slots/subframes, frequency granularities)
computing a plurality of entries that are included in the channel state information feedback report based on the received set of reference signals; ([0091] [0198] UE reports  set (indices) of SBs for which the CSI based on received CSI-RS   is reported for either in the higher priority parts or in the lower priority parts).
wherein the entries of the channel state information feedback report include at least a set of coefficients; ([0177] CSI reporting includes coefficients)
and 
10wherein each coefficient is associated with at least one or more of a spatial domain basis index, a frequency domain basis index, and a layer index; 
arranging the plurality of entries of the channel state information feedback report in an order known to both the user equipment and the network entity, where higher prioritized entries are positioned toward a beginning of the order of the arranged entries, ([0203][0249] a priority rule,   if higher priority part includes CQI, then  indices of the sub-bands SBs for which the UE is configured to report CSI are sorted in the decreasing (or increasing) order of the CQIs, and the lower priority parts are transmitted only for the best M SBs which correspond to the M largest CQI values that are reported in the higher priority parts)
 15and  lower prioritized entries are positioned toward an end of the order of the arranged entries; ([0198] [0198] a UE reports  the set (indices) of SBs for which the CSI is reported for lower priority parts, and this reporting is either in the higher priority parts or in the lower priority  parts, the reported SB combination index is given by

    PNG
    media_image1.png
    59
    405
    media_image1.png
    Greyscale
 where K is the total number of sub-bands SBs for which the UE is configured to report CSI, M is the number of SBs for which lower priority parts are transmitted partially, and k0, k1, . . . kM-1 are the indices of M selected SBs sorted in increasing order of I i.e., prioritized entries are positioned at an end of the order)
wherein at least a portion of the channel state information feedback report includes one or more concatenated groups; ([0160] when configured values of RA size=2 that corresponds to RI=S2, then the UE reports a 3-bit RI indicating values from S={(1, 2), (1, 3), (1, 4), (2, 2), (3, 3), (4, 4)} i.e., concatenated set, where a pair (a, b) in set S indicates reported rank indicator RI=a and reported remaining CSI (PMI and CQI) corresponding to the configured RI=b)
and 
wherein the plurality of entries of the channel state information feedback report 20are prioritized ([0203] if higher priority part includes CQI, then  indices of the sub-bands SBs for which the UE is configured to report CSI are sorted in the decreasing (or increasing) order of the CQIs, and the lower priority parts are transmitted only for the best M SBs which correspond to the M largest CQI values that are reported in the higher priority parts)
using predefined permutations of the indices ([0490][0492] UE is configured with N sets of CSI-RS resources and there can be one or multiple CSI-RS resources in each set, UE  measure the CSI-RS resources in multiple CSI-RS resources in each set in combination of N CSI-RS indices and  report two CSI-RS resource indices {c.1i,   I, 1,i,c2,j}, where c.1i,,i is selected from a first CSI-RS set c.1,  and c2,j is selected from a second CSI-RS set C2.)
for one or more of the frequency domain basis indices, the spatial domain basis indices, and the layer indices of the plurality of entries.  (3GPP1 [section 4] lines 1-15, page 6, the ordering/prioritization, can be according to FD-beam-index first, then SD-beam index, then layer-index)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of 3GPP  with the teaching of Rahman013 because 3GPP teaches that depending on the distribution of non-zero LC coefficients among layers, SD-bases and FD-bases  would allow to remove  different number of bits from the bitmap. (3GPP1 [page 7], lines 27-30)

As to claim  2 the combination of Rahman013 and 3GPP teaches specifically Rahman teaches that wherein the predefined permutations 25which are used to prioritize the plurality of entries ([0203] 0490][0492] UE report two CSI-RS resource indices {c.1i,   I, 1,i,c2,j}, where c.1i,,i is selected from a first CSI-RS set c.1,  and c2,j is selected from a second CSI-RS set C2, rearranges indices, and when higher priority part includes CQI, then  indices of the sub-bands SBs for which the UE is configured to report CSI are sorted in the decreasing (or increasing) order of the CQIs .)
Rahman013 does not teach based upon the one or more of the frequency domain basis index, the spatial domain basis index, and the layer index, include a priority ordering that is based on the order of a higher priority of the frequency domain basis indices, then the spatial domain basis indices, and then the layer indices.
3GPP1 teaches that based upon the one or more of the frequency domain basis index, the spatial domain basis index, and the layer index, (3GPP [section 4] lines 1-15, page 6, the ordering/prioritization, can be according to FD-beam-index first, then SD-beam index, then layer-index)
include a priority ordering that is based on the order of a higher priority of the frequency domain basis indices, then the spatial domain basis indices, and then the layer indices.  ([section 4] lines 1-15, page 6, the ordering/prioritization, can be according to FD-beam-index first, then SD-beam index, then layer-index)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of 3GPP1  with the teaching of Rahman013 because 3GPP1 teaches that depending on the distribution of non-zero LC coefficients among layers, SD-bases and FD-bases  would allow to remove  different number of bits from the bitmap. (3GPP [page 6], lines 27-30)
Claims 17 and 18 are interpreted and rejected for the same reasons as set forth in claims 1 and 2 respectively.
As to claim 8 the combination of Rahman013 and 3GPP1 specifically 3GPP1 teaches wherein the predefined permutations which are used to prioritize the plurality of entries are based upon the one or more of the frequency domain basis index, the spatial domain basis index, and the layer index, 15wherein a particular priority ordering is selected based upon a set of predefined criteria, which can be determined from a set of channel state information related parameters.  ([section 4, page 5] lines 8-16, number of LC coefficients in portion is known prior to decoding UCI Part 2,  by ordering the LC coefficients                         
                            
                                
                                    c
                                
                                
                                    i
                                    ,
                                    m
                                
                                
                                    (
                                    l
                                    )
                                
                            
                        
                     in a certain order (for instance in the manner of which they are mapped to bits in UCI) and dropping the later half of the LC coefficients, following existing UCI omission strategies, it is likely beneficial to keep some coefficients for all the layers in order to not reduce the transmission rank, i.e. it is better to drop coefficients across layers rather than layer-wise; the ordering can be according to FD-beam-index first, then SD-beam index, then layer-index)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of 3GPP  with the teaching of Rahman013 because 3GPP1 teaches that depending on the distribution of non-zero LC coefficients among layers, SD-bases and FD-bases  would allow to remove  different number of bits from the bitmap. (3GPP1 [page 6], lines 27-30)
As to claim 15 the combination of Rahman013 and 3GPP1 specifically Rahman013 teaches wherein the entries of the channel state information feedback report include a set of bitmap entries, ([0199] SB indices are reported using a bitmap B=b.0, b1, . . . , bK-1, where bi=0 indicates that the SB i is not selected for partial CSI reporting)
Rahman013 does not teach  wherein each bitmap entry is associated with the one or more of the spatial domain basis index, the frequency domain basis index, and the layer index.  
3GPP1 teaches wherein each bitmap entry is associated with the one or more of the spatial domain basis index, the frequency domain basis index, and the layer index.  ([section 4]page 5, lines 7-20, for CSI reporting coefficients are mapped to bits, and  the ordering can be according to FD-beam-index first, then SD-beam index, then layer-index)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of 3GPP  with the teaching of Rahman013 because 3GPP1 teaches that depending on the distribution of non-zero LC coefficients among layers, SD-bases and FD-bases  would allow to remove  different number of bits from the bitmap. (3GPP1 [page 7], lines 27-30)
As to claim 16 the combination of Rahman013 and 3GPP1 specifically 3GPP1  teaches wherein when a size of the channel state information feedback report exceeds an amount of resources made available for communicating the channel state information feedback report to the network entity, the user equipment transmits a truncated version of the channel state information feedback 10report, where the entries omitted from the truncated version of the channel state information feedback report are the entries corresponding to a last one or more of the one or more groups of the channel state information feedback report.  ([3GPP1] hat is, CSI omission procedure drop a fixed number of LC coefficients, i.e. the                         
                            
                                
                                    K
                                
                                
                                    N
                                    Z
                                
                                
                                    T
                                    O
                                    T
                                
                            
                             
                        
                    LC coefficients can be divided 50 / 50 into two portions in a predictable manner so that the number of LC coefficients in portion is known prior to decoding UCI Part 2 by ordering the LC coefficients                         
                            
                                
                                    c
                                
                                
                                    i
                                    ,
                                    m
                                
                                
                                    (
                                    l
                                    )
                                
                            
                        
                     in a certain order and dropping the later half of the LC coefficients; it is better to drop coefficients across layers rather than layer-wise, evaluation results for the high-rank codebook design, it seems also better to drop FD-basis vectors first rather than SD-basis vectors; that excess FD-components are “sacrificed” first in case of CSI omission when reporting CSI) 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of 3GPP  with the teaching of Rahman013 because 3GPP1 teaches that depending on the distribution of non-zero LC coefficients among layers, SD-bases and FD-bases  would allow to remove  different number of bits from the bitmap. (3GPP1 [page 7], lines 27-30)

	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman013, 3GPP1 and 3GPP TSG RAN WG1 Meeting #97 R1-1907288, May 13th – 17th, 2019
Reno, U.S.A. hereinafter 3GPP2

As to claim 6 the combination of Rahman013 and 3GPP1 specifically 3GPP1 teaches wherein the predefined permutations which are used to prioritize the plurality of entries based upon the one or more of the 42WO 2021/019521PCT/IB2020/057340 frequency domain basis index, the spatial domain basis index, and the layer index, (3GPP1 [section 4] lines 1-15, page 6, the ordering/prioritization, can be according to FD-beam-index first, then SD-beam index, then layer-index)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of 3GPP  with the teaching of Rahman013 because 3GPP1 teaches that depending on the distribution of non-zero LC coefficients among layers, SD-bases and FD-bases  would allow to remove  different number of bits from the bitmap. (3GPP1 [page 7], lines 27-30)
the combination of Rahman013 and 3GPP1 does not teach include a priority ordering that is based on the order of a higher priority of the spatial domain basis indices, then the frequency domain basis indices, and then the layer indices.  
3GPP2 teaches include a priority ordering that is based on the order of a higher priority of the spatial domain basis indices, then the frequency domain basis indices, and then the layer indices. ([section 4.2], Fig. 5, Alt2, lines 1-9, the packing order of CSI components,  and Alt2, spatial domain basis indices, then the frequency domain basis indices, and then the layer indices)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of 3GPP2  with the teaching of Rahman013 and 3GPP1 because 3GPP2 teaches that a two-step report of the FD basis would reduce bit-width in layer-specific FD bases report in the second stage(3GPP2 [section 3.1] lines 10-13)
5 	
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman013, 3GPP1 and further in view of Rahman et al.  (US Pub:  20190280750 A1) hereinafter Rahman750
As to claim 11 the combination of Rahman013 and 3GPP1 specifically 3GPP1 teaches wherein a corresponding coefficient 5value of each of the coefficients of the channel state information feedback report is decomposed into a plurality of coefficient indicator types that are separately reported in the channel state information feedback report, including one or more of a magnitude indicator, a phase indicator, a reference magnitude indicator,([section 4] lines 6-16, CSI reports includes UCI Part 1 will likely contain an RI and the number of non-zero coefficients and Reference amplitude for the weaker polarization                 
                    
                        
                            p
                        
                        
                            r
                            e
                            f
                        
                    
                
            , UCI part 1 and UCI part 2 reported separately)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of 3GPP1  with the teaching of Rahman013 because 3GPP1 teaches that depending on the distribution of non-zero LC coefficients among layers, SD-bases and FD-bases  would allow to remove  different number of bits from the bitmap. (3GPP1 [page 6], lines 27-30)
the combination of Rahman013 and 3GPP1 does not teach and wherein the reference magnitude indicator is comprised of two reference magnitude information value 10corresponding to each layer index, where each value is common for the coefficients corresponding to one polarization of a set of two polarizations.  
Rahman750 teaches and wherein the reference magnitude indicator is comprised of two reference magnitude information value 10corresponding to each layer index, where each value is common for the coefficients corresponding to one polarization of a set of two polarizations.  ([0176][0182] first amplitude coefficient {pl,i,k(1)} can be reported common for a group of coefficients {cl,i,k}; there are two groups corresponding to two antenna polarizations (assuming dual-polarized antenna ports at the gNB), and one common first amplitude coefficient {pl,i,k(1)} is reported for all coefficients with the same antenna polarizations) 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Rahman750  with the teaching of Rahman013 and 3GPP1 because Rahman750 teaches that amplitude coefficients would enable  CSI reporting  based on space-frequency compression in an advanced wireless communication system. (Rahman [0004])

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/Primary Examiner, Art Unit 2413